Name: Commission Regulation (EC) NoÃ 1560/2005 of 23 September 2005 determining the extent to which applications lodged in September 2005 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) NoÃ 593/2004 and (EC) NoÃ 1251/96 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  international trade;  animal product
 Date Published: nan

 24.9.2005 EN Official Journal of the European Union L 249/10 COMMISSION REGULATION (EC) No 1560/2005 of 23 September 2005 determining the extent to which applications lodged in September 2005 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 593/2004 of 30 March 2004 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin (1), and in particular Article 5(5) thereof, Having regard to Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (2), and in particular Article 5(5) thereof, Whereas: The applications for import licences lodged for the period from 1 October to 31 December 2005 are, in the case of certain products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 October to 31 December 2005 submitted pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 shall be met as referred to in the Annex to this Regulation. 2. Applications for import licences for the period 1 January to 31 March 2006, may be lodged pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 for the total quantity as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 94, 31.3.2004, p. 10. (2) OJ L 161, 29.6.1996, p. 136. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24). ANNEX Group No Percentage of acceptance of import licences submitted for the period of 1 October to 31 December 2005 Total quantity available for the period of 1 January to 31 March 2006 (t) E1  108 000,00 E2 66,680688 1 750,00 E3 100,00 7 774,38 P1 100,00 2 684,00 P2 100,00 2 885,50 P3 1,876474 175,00 P4 8,695652 250,00